DISMISS, and Opinion Filed November 5, 2013.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00499-CV

                           CHERYL LYNN SMITH, Appellant
                                      V.
                     FIFTH THIRD MORTGAGE COMPANY, Appellee

                         On Appeal from the County Court at Law No. 4
                                     Dallas County, Texas
                             Trial Court Cause No. CC-13-00845-D

                              MEMORANDUM OPINION
                           Before Justices Bridges, Fillmore, and Lewis
                                   Opinion by Justice Fillmore
       Before the Court is appellee’s motion to dismiss the appeal. Appellee contends the
appeal should be dismissed for want of prosecution. Appellant did not file a response to the
motion. By postcard notice dated September 16, 2013, the Court informed appellant that her
brief was past due. We instructed appellant to file a brief along with an extension motion within
ten days and cautioned her that failure to do so would result in dismissal of the appeal. See TEX.
R. APP. P. 38.8(a)(1).
       As of today’s date, appellant has not filed a brief. Accordingly, we grant appellee’s
motion and dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1) & 42.3(b).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
130499F.P05                                        JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CHERYL LYNN SMITH, Appellant                       On Appeal from the County Court at Law
                                                   No. 4, Dallas County, Texas.
No. 05-13-00499-CV        V.                       Trial Court Cause No. CC-13-00845-D.
                                                   Opinion delivered by Justice Fillmore.
FIFTH THIRD MORTGAGE COMPANY,                      Justices Bridges and Lewis, participating.
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee, FIFTH THIRD MORTGAGE COMPANY, recover its
costs of this appeal from appellant, CHERYL LYNN SMITH.


Judgment entered this 5th day of November, 2013.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                             –2–